El Juez Asociado Sb. Audrey,
emitió la opinión del tribunal.
Esta apelación ha sido interpuesta por los demandantes'' contra la sentencia recaída en su pleito después del juicio y por la cual fué declarada sin lugar su demanda. En ésta, alegaron los demandantes que son dueños como herederos, de sus difuntos padres de dos fincas rústicas radicadas en el barrio de Machuchal, de Sabana Grande, con once cuerdas de terreno una y la otra con ocho, las que está detentando indebidamente el demandado Manuel María Dávila, como he-redero de Concepción Saavedra Lagrave, quien la hizo ins-cribir a su nombre en el registro de la propiedad mediante expediente posesorio que es nulo por no haberse cumplido los requisitos legales, por todo lo que pidieron a la corte que fuera declarado nulo dicho expediente posesorio, que se can-celara su inscripción en el registro de la propiedad y que se condenara al demandado a devolver dichas fincas a los demandantes satisfaciendo además cinco mil dólares en con-cepto de daños y perjuicios por la retención de las fincas. Negó el demandado los hechos anteriores y haciendo otras alegaciones fué el pleito a juicio y fué dictada la sentencia que ha sido apelada.
La prueba de los demandantes consistió en la declaratoria hecha a su favor en 1920 como herederos de Pedro Acosta Torres y de Iba del Carmen García y García, fallecidos res-pectivamente en 1910 y 1900, y de los cuales son únicos des-cendientes legítimos. También dos de ellos se presentaron como testigos y se limitaron a declarar que sus padres eran *930dueños de esas dos fincas sin expresar el título de adquisi-ción ni que estuvieran poseyéndolas a su muerte, y habién-dosele preguntado a uno de ellos si sus padres transmitieron esas fincas a alguien, si las vendieron a alguna persona, con-testó que “en convenio con doña Concepción Saavedra le.pasó la escritura” y preguntado de nuevo qué clase de escritura fué la que pasó contestó que “un contrato que hizo ella de administrarlas él.” Esto es todo lo sustancial de esas de-claraciones. La demanda fué presentada en 1920 y los de-mandados presentaron como prueba una certificación del re-gistro de la. propiedad creditiva de que desde 1884’ se halla inscrita en el registro a nombre de .Concepción Saavedra Lagrave la posesión de dichas fincas mediante un expediente posesorio del cual resulta que las compró en el año 1881 a Pedro Acosta y a Iba del Carmen G-arcía, que son los padres de los demandantes.
El resultado de toda la prueba es no sólo que los deman-dantes dejaron de probar el título de dueños que como here-deros de sus padres alegaron tener sobre las fincas objeto de la reclamación sino que, por el contrario, la declaración de uno de ellos admite que sus padres traspasaron la finca a Concepción Saavedra Lagrave, de quien es uno de los he-rederos el demandado Dávila, único demandado, y que a la fecha de la demanda esa posesión tenía más de treinta y seis años, tiempo por el cual se adquiere el dominio aún sin buena fe ni justo título.
La sentencia apelada dehe ser confirmada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente del Toro y Aso-ciados Wolf y Hutchison.
El Juez Asociado Sr. Franco Soto no intervino en la vista de este caso.